Citation Nr: 1523602	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  05-28 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a headache disability.

2.  Entitlement to service connection for a right shoulder disability. 

3.  Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to March 1979.   

This matter comes before the Board of Veterans' Appeals (Board) from a May 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in No. Little Rock, Arkansas.  The Veteran had a hearing before the Board in September 2006.  The Acting Veterans Law Judge who presided at the hearing is no longer employed by the Board.  The Veteran was given the opportunity to appear at another hearing Board hearing, but he declined in August 2009.  

The Board denied the appeal in a March 2013 decision.  The Veteran appealed the Board's decision to the U. S. Court of Appeals for Veterans Claims (Court).  In a memorandum decision issued in October 2014, the Court vacated the Board's decision and remanded the case to the Board for action consistent with the Court's decision.


REMAND

In light of the Court's decision, further development to afford the Veteran VA examinations to determine the etiology of the disabilities at issue is in order.

Accordingly, this case is REMANDED to the RO for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertaining to treatment or evaluation of the claimed disabilities.

2.  Then, afford the Veteran a VA examination by a physician with sufficient expertise to determine the etiology of all headache disorders present during the period of the claim.  Any indicated studies should be performed.  All pertinent evidence of record must be made available to and reviewed by the examiner. 

The examiner must identify all headache disorders that have been present during the period of the claim.  With respect to each such disorder, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder was present in service and if so, an opinion as to whether the disorder clearly and unmistakably existed prior to the Veteran's entrance onto active duty. 

With respect to each headache disorder present during the period of the claim that the examiner believes existed prior to the Veteran's entrance onto active duty, the examiner should state an opinion as to whether the disorder clearly and unmistakably underwent no permanent increase in severity as a result of service.

With respect to each headache disorder present during the period of the claim that the examiner believes was not present during service, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service.

The rationale for all opinions expressed must be provided, with discussion of the in-service complaints of headache, the lay evidence of headaches during and since service, and the previously rendered medical opinions.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  Afford the Veteran a VA examination by a physician with sufficient expertise to determine the etiology of all low back disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The examiner must identify all low back disorders that have been present during the period of the claim. 
With respect to each low back disorder present during the period of the claim, the examiner must state an opinion as to whether there is a 50 percent or better probability that the disorder began during service or is etiologically related to the Veteran's active service.  

The rationale for the opinion(s) must also be provided, with discussion of the in-service treatment, the lay evidence of low back pain during and since service, and the previously rendered medical opinions.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

4.  Afford the Veteran a VA examination by a physician with sufficient expertise to determine the etiology of all right shoulder disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The examiner must identify all right shoulder disorders that have been present during the period of the claim.  With respect to each such disorder, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder began during service or is otherwise etiologically related to the Veteran's active service.  

The rationale for the opinion(s) must also be provided, with discussion of the in-service treatment, the lay evidence of right shoulder pain during and since service, and the previously rendered medical opinions.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

5.  Undertake any other indicated development.

6.  Then, readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide the Veteran and his representative with a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the U. S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




